Citation Nr: 0912487	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  06-27 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for right scapular 
muscle strain.

2.  Entitlement to an initial compensable rating for trigger 
fingers involving the index, long, ring, and small fingers of 
the right hand.

3.  Entitlement to an initial compensable rating for trigger 
fingers involving the index and long fingers of the left 
hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to 
December 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from August 2005 and November 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.

In February 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.

The issue of entitlement to an initial compensable rating for 
trigger fingers involving the index and long fingers of the 
left hand is addressed in the remand that follows the order 
section of this decision.


FINDINGS OF FACT

1.  The Veteran's right scapular muscle strain had its onset 
in active service.

2.  The trigger fingers involving the index, long, ring, and 
small fingers of the Veteran's right hand are productive of 
impairment that most nearly approximates mild incomplete 
paralysis of the median nerve.


CONCLUSIONS OF LAW

1.  Right scapular muscle strain was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).

2.  The criteria for a 10 percent rating, but not higher, for 
trigger fingers involving the index, long, ring, and small 
fingers of the right hand have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.71a, Diagnostic Code 
5221, § 4.124a, Diagnostic Code 8515 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim for service connection for right 
scapular muscle strain, the record reflects that the Veteran 
has been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence of record 
is sufficient to establish his entitlement to service 
connection for such disability.  Therefore, no further 
development of the record is required before the Board 
decides this claim.

With respect to the claim for an initial compensable rating 
for trigger fingers of the right hand, the record reflects 
that the Veteran was provided with the notice required under 
the VCAA, to include notice with respect to the effective-
date element of the claim, by letter mailed in August 2008.  
Although this letter was not sent prior to the initial 
adjudication of the claim, the Board has determined that 
there is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of all required notice and the 
receipt of all pertinent evidence, the claim was 
readjudicated.  There is no indication or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.  

The record reflects that service treatment records and post-
service medical evidence identified by the Veteran have been 
obtained.  In addition, the Veteran has been afforded 
appropriate VA examinations.  Neither the Veteran nor his 
representative has identified any other evidence that could 
be obtained to substantiate the claim.  The Board also is 
unaware of any such outstanding evidence.  Therefore, the 
Board is satisfied that the originating agency has complied 
with the duty to assist requirements of the VCAA and the 
pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non-prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection also may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Initial Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7 (2008).

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2008).

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Service Connection

The Veteran contends that service connection is warranted for 
right scapular muscle strain because it had its onset in 
service and has persisted since service.  In an August 2006 
written statement and at the February 2009 hearing, he stated 
that he experienced the muscle strain on at least two 
separate occasions in service and that he had treated it with 
over the counter pain medication.  He also testified that he 
continues to experience muscle strain when he physically 
exerts himself.

Service treatment records include a June 2004 record which 
notes the Veteran's complaint of back pain in the area just 
below his right scapula.  The post-service medical evidence 
includes a June 2005 VA examination report which notes that 
the area along the medial right scapular border and mid-
region was slightly tender to palpation.  The examiner 
diagnosed right scapular muscle strain and opined that this 
problem was related to service.

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is in favor of the claim.  
Accordingly, service connection for right scapular muscle 
strain is warranted.

Initial Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the trigger fingers involving the index, long, ring, and 
small fingers of the Veteran's right hand.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.  

The trigger fingers involving the index, long, ring, and 
small fingers of the Veteran's right hand currently are 
evaluated as noncompensable under 38 C.F.R. § 4.71a, 
Diagnostic Code 5221.  That code provides that a 40 percent 
rating is warranted for favorable ankylosis of the index, 
long, ring, and little fingers of the major hand.  The record 
reflects that the Veteran is right-handed; therefore, his 
right hand corresponds to the major hand.

Here, the evidence of record shows that the fingers of the 
Veteran's right hand are not ankylosed.  On VA examination in 
June 2005 and October 2008, range of motion of each finger 
was full without pain.  The Veteran also denied experiencing 
any locking of the fingers, and physical examination revealed 
no objective abnormalities or tenderness.  Accordingly, a 
compensable rating is not warranted under Diagnostic Code 
5221.  In addition, in view of the medical evidence 
indicating that the Veteran has full motion of all of the 
involved fingers, he is not entitled to a compensable rating 
under any of the other diagnostic codes pertaining to finger 
impairment.

The Board has considered whether there is any other schedular 
basis for granting the Veteran's claim.  The Veteran told 
both VA examiners and testified in February 2009 that his 
right trigger fingers have been weak since he underwent 
corrective surgery in service.  He stated that he is unable 
to open jars with his right hand and that the fingers swell 
and become painful with overuse.  In light of this functional 
impairment, the Board finds that an initial 10 percent rating 
is warranted for the trigger fingers of the Veteran's right 
hand by analogy to mild incomplete paralysis of the median 
nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8515.  A 
higher rating is not warranted under this code, however, 
since the Veteran does not have impairment of the median 
nerve and none of the evidence shows that the impairment from 
his trigger fingers is more severe than the impairment 
contemplated by a 10 percent rating under Diagnostic Code 
8515.  In this regard, the Board notes that the Veteran 
reported on VA examination in June 2005 that his disability 
does not interfere with his weight lifting and testified in 
February 2009 that he is able to type and use a mouse with 
his right hand.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question have the 
trigger fingers of the Veteran's right hand warranted a 
rating higher than 10 percent.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board also has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the Veteran has not required hospitalizations 
for his service-connected trigger fingers of the right hand 
and that the manifestations of this disability are not in 
excess of those contemplated by the schedular criteria.  In 
sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the 10 percent rating granted herein.  
Therefore, the Board has determined that referral of the 
claim for extra- schedular consideration is not warranted


ORDER

Entitlement to service connection for right scapular muscle 
strain is granted.

Entitlement to an initial 10 percent rating for trigger 
fingers involving the index, long, ring, and small fingers of 
the right hand is granted, subject to the criteria applicable 
to the payment of monetary benefits.


REMAND

In February 2009, the Veteran testified that the trigger 
fingers involving the index and long fingers of his left hand 
have worsened since his last VA examination in October 2008.  
He also testified that his disability is most severe in the 
morning and improves as the day progresses.  In light of VA's 
duty to conduct a thorough and contemporaneous medical 
examination, the Board finds that a new VA examination is 
necessary in order to decide the Veteran's claim.  See 38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(c)(4) (2008). See also Snuffer v. Gober, 10 Vet. App. 
400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The Veteran should be afforded a VA 
examination by an examiner with 
appropriate expertise to determine the 
current severity of the trigger fingers 
involving the index and long fingers of 
his left hand.  The examination should 
be scheduled for the morning.  The 
claims folders must be made available 
to and be reviewed by the examiner, and 
any indicated studies should be 
performed.

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The 
examiner should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due 
to incoordination, weakened movement, 
and excess fatigability should be 
assessed in terms of additional degrees 
of limitation of motion.  If this is 
not feasible, the examiner should so 
state.

The examiner should also express an 
opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during 
flare-ups (if the Veteran describes 
flare-ups), and, if feasible, express 
this in terms of additional degrees of 
limitation of motion on repeated use or 
during flare-ups.  If this is not 
feasible, the examiner should so state.

The rationale for all opinions 
expressed must be provided.

2.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claim for an 
initial compensable rating for trigger 
fingers involving the index and long 
fingers of the left hand.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the case is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


